o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-101105-16 uil the honorable jim bridenstine member u s house of representatives east 81st street suite tulsa ok attention dear representative bridenstine we received your inquiry dated date on behalf of your constituent ------------ ----------------- asked about the ability to use a health_fsa to pay for health insurance under the proposed income_tax regulations individuals may not use a health_fsa for insurance premiums even if paid with after-tax_dollars as stated in those proposed_regulations at sec_1 k a health_fsa is not permitted to treat employee’s premium payments for other health coverage as reimbursable expenses this has been a consistent rule for health fsas since we issued the first proposed_regulations ---------- publication health_savings_accounts and other tax-favored health_plans which describes medical and dental expenses that generally qualify for a deduction as --------- ------ refers to language in publication medical and dental expenses and about the use of a flexible spending arrangement fsa specifically he noted page of publication states ---------------- qualified_medical_expenses are those specified in the plan that would generally qualify for the medical and dental expenses deduction these are explained in publication emphasis added conex-101105-16 however page of publication contains additional language clarifying whether certain medical and dental expenses qualify for a deduction page of publication states you cannot receive distributions from your fsa for the following expenses amounts paid for health insurance premiums this language is consistent with language in sec_1 k of the proposed income_tax regulations which provides that a health_fsa may not be used for insurance premiums i hope this information is helpful if you have any questions please call me at -------------------- -------------------- ----------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
